Citation Nr: 0940623	
Decision Date: 10/26/09    Archive Date: 11/04/09

DOCKET NO.  08-27 029	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to recognition as the Veteran's surviving spouse 
for VA benefits purposes.



REPRESENTATION

Appellant represented by:	Disabled American Veterans




INTRODUCTION

The Veteran had active service from September 1969 to April 
1971.  He died on December [redacted], 2007.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a May 20, 2008 determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota, which denied the appellant eligibility 
as the surviving spouse of the Veteran for VA benefits.

The appellant was scheduled for a video-conference hearing 
before the undersigned Veterans Law Judge of the Board on 
October 20, 2009.  She failed to report for the scheduled 
examination.  In light of the determination herein, no 
further action is required in this regard.


FINDING OF FACT

On October 20, 2009, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
appellant, through her authorized representative, that a 
withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant, 
through her authorized representative, have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 
20.204 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (2009).  Withdrawal may be made by the appellant or 
by his or her authorized representative.  38 C.F.R. § 20.204.  
In the present case, the appellant, through her authorized 
representative, has withdrawn this appeal and, hence, there 
remain no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


